Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment including amended claims filed on 10/21/2021 has been entered.
Claims 1-28 have been examined.

Response to Arguments
Applicant's arguments filed on 10/21/2021 for claims rejections under 35 U.S.C. 101 have been fully considered but they are not persuasive.
The applicant contends that in view of Applicant’s further amendments to the claims, Applicant submits that all of the claims are clearly directed towards a statutory category of invention, and that as such, the claims should be analyzed under step 2B of the Alice test for significantly more than the abstract idea. 
Specifically, the inclusion of signature bits, known to the receiver, that are sent in less reliable bit positions, is a significant improvement compared to conventional polar coding systems, in that now transmissions can be made receiver specific, and no impact on transmission capacity results. Irrespective of how noisy the channel is, the receiver will still know the signature bits and will be able to use these in decoding the transmission. 
The examiner respectfully disagrees. 
In analyzing claim 1, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “to polar encode an input vector to produce a codeword, the input vector including information bits and one or more signature bits”, “at least one bit of the one or 
The claimed “to polar encode an input vector to produce a codeword, the input vector including information bits and one or more signature bits” is shown as a mathematical concept in paragraph [0011] of the specification.
The claimed “at least one bit of the one or more signature bits being in a respective bit position of the input vector that has a lower reliability than a reliability of each bit position of the input vector for the information bits“ is shown as a mathematical concept in paragraph [0011] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“At least one processor” and “a non-transitory computer-readable medium having stored thereon, computer- executable instructions” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “processor”, “a non-transitory computer-readable medium having stored thereon, computer- executable instructions” and “send.”
The claimed limitation elements “processor”, “computer-readable medium” and “send” are well known in the art. 
The additional elements are disclosed in:
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000.
Processor - IEEE 100 (page 872, processor)
Computer-readable medium – IEEE 100 (page 683, medium (computers))
Send - IEEE 100 (page 1209, transmit (send) data)
.

Claim Objections
Claim 12 is objected to because of the following informalities:
Claim 12 is amended, however claim 12 is labelled as “original.” The claim 12 should be labelled “Currently Amended” because the limitations of claim 12 are amended. Appropriate correction is required.

Claims 22-28 are objected to because of the following informalities:  
In line 1 of claim 22, “A method comprising, for an apparatus comprising” should be corrected to -- A method [[comprising,]] for an apparatus comprising--. Appropriate correction is required.
Any claim which is not specifically objected above is objected due to its dependency on an objected claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10680651 B2 in view of Karczewicz et al. (US 20120008675 A1).


However claim 1 of U.S. Patent No. US 10680651 B2 does not explicitly teach a non-transitory computer-readable medium having stored thereon, computer-executable instructions executed by the at least one processor.
Karczewicz et al. in an analogous art teach a non-transitory computer-readable medium having stored thereon, computer-executable instructions executed by the at least one processor (para. 117, store instructions in a non-transitory computer-readable medium and execute the instructions using one or more processors).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of U.S. Patent No. US 10680651 B2 with the teachings of Karczewicz et al. by including additionally a non-transitory computer-readable medium having stored thereon, computer-executable instructions executed by the at least one processor.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to perform the method fast, automated and accurately.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. US 10680651 B2 in view of Karczewicz et al. (US 20120008675 A1).
.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. US 10680651 B2 in view of Karczewicz et al. (US 20120008675 A1).
As per claim 3, claim 3 of U.S. Patent No. US 10680651 B2 teaches that the one or more signature bits is specific to at least one receiver device.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. US 10680651 B2 in view of Karczewicz et al. (US 20120008675 A1).
As per claim 4, claim 4 of U.S. Patent No. US 10680651 B2 teaches that at least one signature bit of the one or more signature bits is in a respective bit position of the input vector that is before each bit position of the input vector for the information bits.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. US 10680651 B2 in view of Karczewicz et al. (US 20120008675 A1).
As per claim 5, claim 5 of U.S. Patent No. US 10680651 B2 teaches that the input vector further comprises cyclic redundancy check (CRC) bits generated based on the information bits, wherein the CRC bits are in bit positions with higher reliabilities than reliabilities of bit positions for the one or more signature bits.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. US 10680651 B2 in view of Karczewicz et al. (US 20120008675 A1).
As per claim 6, claim 6 of U.S. Patent No. US 10680651 B2 teaches that the input vector further comprises cyclic redundancy check (CRC) bits generated based on the information bits, and at least one signature bit of the one or more signature bits is in a respective bit position of the input vector that is before each bit position of the input vector for the information bits and the CRC bits.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. US 10680651 B2 in view of Karczewicz et al. (US 20120008675 A1).
As per claim 7, claim 7 of U.S. Patent No. US 10680651 B2 teaches that the input vector further comprises cyclic redundancy check (CRC) bits generated based on the information bits, at least one signature bit of the one or more signature bits is in a respective bit position of the input vector that is after a bit position for at least one of the CRC bits.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. US 10680651 B2 in view of Karczewicz et al. (US 20120008675 A1).

As per claim 8, claim 8 of U.S. Patent No. US 10680651 B2 teaches to receive a codeword produced based on a polar encoding an input vector including information bits and one or more signature bits, at least one bit of the one or more signature bits being in a respective bit position that has a lower reliability than a reliability of each bit position of the input vector for the information bits; and decode the received codeword to produce decoded bits.

Karczewicz et al. in an analogous art teach an apparatus comprising: at least one processor and a non-transitory computer-readable medium having stored thereon, computer-executable instructions executed by the at least one processor (para. 117, store instructions in a non-transitory computer-readable medium and execute the instructions using one or more processors).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 8 of U.S. Patent No. US 10680651 B2 with the teachings of Karczewicz et al. by including additionally an apparatus comprising: at least one processor and a non-transitory computer-readable medium having stored thereon, computer-executable instructions executed by the at least one processor.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to perform the method fast, automated and accurately.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. US 10680651 B2 in view of Karczewicz et al. (US 20120008675 A1).
As per claim 9, claim 9 of U.S. Patent No. US 10680651 B2 teaches to receive, from a transmitter device, information about the one or more signature bits separately from receiving the codeword.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. US 10680651 B2 in view of Karczewicz et al. (US 20120008675 A1).
As per claim 10, claim 10 of U.S. Patent No. US 10680651 B2 teaches that the one or more signature bits is specific to a group of receiver devices that includes the apparatus.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. US 10680651 B2 in view of Karczewicz et al. (US 20120008675 A1).
As per claim 11, claim 11 of U.S. Patent No. US 10680651 B2 teaches that at least one signature bit of the one or more signature bits is in a respective bit position of the input vector that is before each bit position of the input vector for the information bits.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. US 10680651 B2 in view of Karczewicz et al. (US 20120008675 A1).
As per claim 12, claim 12 of U.S. Patent No. US 10680651 B2 teaches that the input vector further comprises cyclic redundancy check (CRC) bits generated based on the information bits, wherein the CRC bits are in bit positions with higher reliabilities than reliabilities of bit positions for the one or more signature bits.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. US 10680651 B2 in view of Karczewicz et al. (US 20120008675 A1).
As per claim 13, claim 13 of U.S. Patent No. US 10680651 B2 teaches that the input vector further comprises cyclic redundancy check (CRC) bits generated based on the information bits, .

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. US 10680651 B2 in view of Karczewicz et al. (US 20120008675 A1).
As per claim 14, claim 14 of U.S. Patent No. US 10680651 B2 teaches that the input vector
further comprises cyclic redundancy check (CRC) bits generated based on the information bits, and at least one signature bit of the one or more signature bits is in a respective bit position of the input vector that is after a bit position for at least one of the CRC bits.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. US 10680651 B2 in view of Karczewicz et al. (US 20120008675 A1).

As per claim 15, claim 15 of U.S. Patent No. US 10680651 B2 teaches a method comprising: polar encoding an input vector to produce a codeword, the input vector including information bits and one or more signature bits, at least one bit of the one or more signature bits being in a respective bit position of the input vector that has a lower reliability than a reliability of each bit position of the input vector for the information bits; and sending the codeword.
However claim 15 of U.S. Patent No. US 10680651 B2 does not explicitly teach an apparatus comprising at least one processor and a non-transitory computer-readable medium having stored thereon computer- executable instructions for execution by the at least one processor. 
Karczewicz et al. in an analogous art teach an apparatus comprising at least one processor and a non-transitory computer-readable medium having stored thereon computer- executable 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 15 of U.S. Patent No. US 10680651 B2 with the teachings of Karczewicz et al. by including additionally an apparatus comprising at least one processor and a non-transitory computer-readable medium having stored thereon computer- executable instructions for execution by the at least one processor. 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to perform the method fast, automated and accurately.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. US 10680651 B2 in view of Karczewicz et al. (US 20120008675 A1).
As per claim 16, claim 16 of U.S. Patent No. US 10680651 B2 teaches transmitting information about the one or more signature bits to at least one receiver device separately from sending the codeword.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. US 10680651 B2 in view of Karczewicz et al. (US 20120008675 A1).
As per claim 17, claim 17 of U.S. Patent No. US 10680651 B2 teaches that the one or more signature bits is specific to at least one receiver device.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. US 10680651 B2 in view of Karczewicz et al. (US 20120008675 A1).
As per claim 18, claim 18 of U.S. Patent No. US 10680651 B2 teaches that at least one signature bit of the one or more signature bits is in a respective bit position of the input vector that is before each bit position of the input vector for the information bits.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. US 10680651 B2 in view of Karczewicz et al. (US 20120008675 A1).
As per claim 19, claim 19 of U.S. Patent No. US 10680651 B2 teaches that the input vector further comprises cyclic redundancy check (CRC) bits generated based on the information bits, wherein the CRC bits are in bit positions with higher reliabilities than reliabilities of bit positions for the one or more signature bits.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. US 10680651 B2 in view of Karczewicz et al. (US 20120008675 A1).
As per claim 20, claim 20 of U.S. Patent No. US 10680651 B2 teaches that the input vector further comprises cyclic redundancy check (CRC) bits generated based on the information bits, and at least one signature bit of the one or more signature bits is in a respective bit position of the input vector that is before each bit position of the input vector for the information bits and the CRC bits.

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. US 10680651 B2 in view of Karczewicz et al. (US 20120008675 A1).
As per claim 21, claim 21 of U.S. Patent No. US 10680651 B2 teaches that the input vector further comprises cyclic redundancy check (CRC) bits generated based on the information bits, and at least one signature bit of the one or more signature bits is in a respective bit position of the input vector that is after a bit position for at least one of the CRC bits.

Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. US 10680651 B2 in view of Karczewicz et al. (US 20120008675 A1).

As per claim 22, claim 22 of U.S. Patent No. US 10680651 B2 teaches a method comprising, 
receiving, by the apparatus, a codeword produced based on a polar encoding an input vector including information bits and one or more signature bits, at least one bit of the one or more signature bits being in a respective bit position that has a lower reliability than a reliability of each bit position of the input vector for the information bits; and polar decoding the received codeword to produce decoded bits.
However claim 22 of U.S. Patent No. US 10680651 B2 does not explicitly teach an apparatus comprising at least one processor and a non-transitory computer-readable medium having stored thereon computer- executable instructions for execution by the at least one processor. 
Karczewicz et al. in an analogous art teach an apparatus comprising at least one processor and a non-transitory computer-readable medium having stored thereon computer- executable instructions for execution by the at least one processor (para. 117, store instructions in a non-transitory computer-readable medium and execute the instructions using one or more processors).

This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to perform the method fast, automated and accurately.

Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. US 10680651 B2 in view of Karczewicz et al. (US 20120008675 A1).
As per claim 23, claim 23 of U.S. Patent No. US 10680651 B2 teaches receiving, from a transmitter device, information about the one or more signature bits separately from receiving the codeword.

Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of U.S. Patent No. US 10680651 B2 in view of Karczewicz et al. (US 20120008675 A1).
As per claim 24, claim 24 of U.S. Patent No. US 10680651 B2 teaches that the one or more signature bits is specific to a group of receiver devices that includes the apparatus.

Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of U.S. Patent No. US 10680651 B2 in view of Karczewicz et al. (US 20120008675 A1).
.

Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of U.S. Patent No. US 10680651 B2 in view of Karczewicz et al. (US 20120008675 A1).
As per claim 26, claim 26 of U.S. Patent No. US 10680651 B2 teaches that the input vector further comprises cyclic redundancy check (CRC) bits generated based on the information bits, wherein the CRC bits are in bit positions with higher reliabilities than reliabilities of bit positions for the one or more signature bits.

Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 27 of U.S. Patent No. US 10680651 B2 in view of Karczewicz et al. (US 20120008675 A1).
As per claim 27, claim 27 of U.S. Patent No. US 10680651 B2 teaches that the input vector further comprises cyclic redundancy check (CRC) bits generated based on the information bits, and at least one signature bit of the one or more signature bits is in a respective bit position of the input vector that is before each bit position of the input vector for the information bits and the CRC bits.

Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 28 of U.S. Patent No. US 10680651 B2 in view of Karczewicz et al. (US 20120008675 A1).
As per claim 28, claim 28 of U.S. Patent No. US 10680651 B2 teaches that the input vector further comprises cyclic redundancy check (CRC) bits generated based on the information bits, .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 1, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “to polar encode an input vector to produce a codeword, the input vector including information bits and one or more signature bits”, “at least one bit of the one or more signature bits being in a respective bit position of the input vector that has a lower reliability than a reliability of each bit position of the input vector for the information bits.”
The claimed “to polar encode an input vector to produce a codeword, the input vector including information bits and one or more signature bits” is shown as a mathematical concept in paragraph [0011] of the specification.
The claimed “at least one bit of the one or more signature bits being in a respective bit position of the input vector that has a lower reliability than a reliability of each bit position of the input vector for the information bits“ is shown as a mathematical concept in paragraph [0011] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“At least one processor” and “a non-transitory computer-readable medium having stored thereon, computer- executable instructions” with the judicial exception, or mere instructions to 
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “a processor”, “a non-transitory computer-readable medium having stored thereon, computer- executable instructions” and “send.”
The claimed limitation elements “processor”, “computer-readable medium” and “send” are well known in the art. 
The additional elements are disclosed in:
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000.
Processor - IEEE 100 (page 872, processor)
Computer-readable medium – IEEE 100 (page 683, medium (computers))
Send - IEEE 100 (page 1209, transmit (send) data)
Viewed as a whole, these additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 1 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 2 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 2, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “information about the one or more signature bits …separately from the codeword.”

This judicial exception is not integrated into a practical application under Step 2A Prong 2.
Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “transmit” and “receiver device.”
The claimed limitation elements “transmit” and “receiver device” are well known in the art. 
The additional elements are disclosed in:
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000.
transmit - IEEE 100 (page 1210, transmitter)
a receiver device - IEEE 100 (page 934, receive-only equipment)
Viewed as a whole, these additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 2 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 3 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 3, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the one or more signature bits.”

This judicial exception is not integrated into a practical application under Step 2A Prong 2.
Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 3 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “receiver device.”
The claimed limitation element “receiver device” is well known in the art. 
The additional element is disclosed in:
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000.
receiver device - IEEE 100 (page 934, receive-only equipment)
Viewed as a whole, the additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 3 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 4 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 4, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “at least one signature bit of the one or more signature bits is in a respective bit position of the input vector that is before each bit position of the input vector for the information bits.”

This judicial exception is not integrated into a practical application under Step 2A Prong 2.
Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 4 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.
Therefore, claim 4 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 5 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 5, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the input vector further comprises cyclic redundancy check (CRC) bits generated based on the information bits, wherein the CRC bits are in bit positions with higher reliabilities than reliabilities of bit positions for the one or more signature bits.”
The claimed “the input vector further comprises cyclic redundancy check (CRC) bits generated based on the information bits, wherein the CRC bits are in bit positions with higher reliabilities than reliabilities of bit positions for the one or more signature bits” is shown as a mathematical concept in paragraph [0016] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.

Therefore, claim 5 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 6 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 6, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the input vector further comprises cyclic redundancy check (CRC) bits generated based on the information bits, and at least one signature bit of the one or more signature bits is in a respective bit position of the input vector that is before each bit position of the input vector for the information bits and the CRC bits.”
The claimed “the input vector further comprises cyclic redundancy check (CRC) bits generated based on the information bits, and at least one signature bit of the one or more signature bits is in a respective bit position of the input vector that is before each bit position of the input vector for the information bits and the CRC bits” is shown as a mathematical concept in paragraph [0016] and [0044] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 6 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.
Therefore, claim 6 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 7 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 7, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the input vector further comprises cyclic redundancy check (CRC) bits generated based on the information bits, at least one signature bit of the one or more signature bits is in a respective bit position of the input vector that is after a bit position for at least one of the CRC bits.”
The claimed “the input vector further comprises cyclic redundancy check (CRC) bits generated based on the information bits, at least one signature bit of the one or more signature bits is in a respective bit position of the input vector that is after a bit position for at least one of the CRC bits” is shown as a mathematical concept in paragraph [0016] and [0018] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 7 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.
Therefore, claim 7 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 8 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 8, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “a codeword produced based on a polar encoding an input vector including information bits and one or more signature bits”, “at least one bit of the one or more 
The claimed “a codeword produced based on a polar encoding an input vector including information bits and one or more signature bits” is shown as a mathematical concept in paragraph [0021] of the specification.
The claimed “at least one bit of the one or more signature bits being in a respective bit position that has a lower reliability than a reliability of each bit position of the input vector for the information bits“ is shown as a mathematical concept in paragraph [0011] of the specification.
The claimed “decode the received codeword to produce decoded bits“ is shown as a mathematical concept in paragraph [0021] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“At least one processor” and “a non-transitory computer-readable medium having stored thereon, computer- executable instructions” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “a processor”, “a non-transitory computer-readable medium having stored thereon, computer- executable instructions” and “receive.”
The claimed limitation elements “processor”, “computer-readable medium” and “receive” are well known in the art. 
The additional elements are disclosed in:
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000.
Processor - IEEE 100 (page 872, processor)
Computer-readable medium – IEEE 100 (page 683, medium (computers))
receive – IEEE 100 (page 934, receive-only equipment)
Viewed as a whole, these additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 8 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 9 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 9, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “information about the one or more signature bits separately from the codeword.”
The claimed “information about the one or more signature bits separately from the codeword.”
is shown as a mathematical concept in paragraph [0022] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “transmitter device” and “receiving.”
The claimed limitation elements “transmitter device” and “receiving” are well known in the art. 
The additional elements is disclosed in:
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000.
transmitter device - IEEE 100 (page 1210, transmitter)
receiving – IEEE 100 (page 934, receive-only equipment)
Viewed as a whole, these additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 9 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 10 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 10, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the one or more signature bits.”
The claimed “the one or more signature bits” is shown as a mathematical concept in paragraph [0011] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 10 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “a group of receiver devices.”
The claimed limitation element “a group of receiver devices” is well known in the art. 
The additional element is disclosed in:
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000.
a group of receiver devices - IEEE 100 (page 934, receive-only equipment)


Claim 11 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 11, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “at least one signature bit of the one or more signature bits is in a respective bit position of the input vector that is before each bit position of the input vector for the information bits.”
The claimed “at least one signature bit of the one or more signature bits is in a respective bit position of the input vector that is before each bit position of the input vector for the information bits” is shown as a mathematical concept in paragraph [0014] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 11 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.
Therefore, claim 11 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 12 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 12, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the input vector further comprises cyclic redundancy check (CRC) bits generated based on the information bits, wherein the CRC bits are in bit positions with higher reliabilities than reliabilities of bit positions for the one or more signature bits.”
The claimed “the input vector further comprises cyclic redundancy check (CRC) bits generated based on the information bits, wherein the CRC bits are in bit positions with higher reliabilities than reliabilities of bit positions for the one or more signature bits” is shown as a mathematical concept in paragraph [0016] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 12 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.
Therefore, claim 12 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 13 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 13, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the input vector further comprises cyclic redundancy check (CRC) bits generated based on the information bits, and at least one signature bit of the one or more 
The claimed “the input vector further comprises cyclic redundancy check (CRC) bits generated based on the information bits, and at least one signature bit of the one or more signature bits is in a respective bit position of the input vector that is before each bit position of the input vector for the information bits and the CRC bits” is shown as a mathematical concept in paragraph [0016] and [0044] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 13 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.
Therefore, claim 13 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 14 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 14, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the input vector further comprises cyclic redundancy check (CRC) bits generated based on the information bits, at least one signature bit of the one or more signature bits is in a respective bit position of the input vector that is after a bit position for at least one of the CRC bits.”
The claimed “the input vector further comprises cyclic redundancy check (CRC) bits generated based on the information bits, at least one signature bit of the one or more signature bits is in a 
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 14 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.
Therefore, claim 14 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 15 is directed to a process (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 15, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “polar encoding an input vector to produce a codeword, the input vector including information bits and one or more signature bits”, “at least one bit of the one or more signature bits being in a respective bit position of the input vector that has a lower reliability than a reliability of each bit position of the input vector for the information bits.”
The claimed “polar encoding an input vector to produce a codeword, the input vector including information bits and one or more signature bits” is shown as a mathematical concept in paragraph [0011] of the specification.
The claimed “at least one bit of the one or more signature bits being in a respective bit position of the input vector that has a lower reliability than a reliability of each bit position of the input vector for the information bits“ is shown as a mathematical concept in paragraph [0011] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.

The claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “a processor”, “a non-transitory computer-readable medium having stored thereon, computer- executable instructions” and “sending.”
The claimed limitation elements “processor”, “computer-readable medium” and “sending” are well known in the art. 
The additional elements are disclosed in:
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000.
Processor - IEEE 100 (page 872, processor)
Computer-readable medium – IEEE 100 (page 683, medium (computers))
Sending - IEEE 100 (page 1209, transmit (send) data)
Viewed as a whole, these additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 15 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 16 is directed to a process (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

The claimed ““information about the one or more signature bits…separately from the codeword” is shown as a mathematical concept in paragraph [0022] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 16 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “transmitting”, “sending” and “receiver device.”
The claimed limitation elements “transmitting”, “sending” and “receiver device” are well known in the art. 
The additional elements are disclosed in:
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000.
transmitting, sending  - IEEE 100 (page 1210, transmitter)
receiver device - IEEE 100 (page 934, receive-only equipment)
Viewed as a whole, these additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 16 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 17 is directed to a process (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 17, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the one or more signature bits.”
The claimed “the one or more signature bits” is shown as a mathematical concept in paragraph [0011] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 17 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “receiver device.”
The claimed limitation element “receiver device” is well known in the art. 
The additional element is disclosed in:
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000.
receiver device - IEEE 100 (page 934, receive-only equipment)
Viewed as a whole, the additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 17 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 18 is directed to a process (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

The claimed “at least one signature bit of the one or more signature bits is in a respective bit position of the input vector that is before each bit position of the input vector for the information bits” is shown as a mathematical concept in paragraph [0014] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 18 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.
Therefore, claim 18 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 19 is directed to a process (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 19, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the input vector further comprises cyclic redundancy check (CRC) bits generated based on the information bits, wherein the CRC bits are in bit positions with higher reliabilities than reliabilities of bit positions for the one or more signature bits.”
The claimed “the input vector further comprises cyclic redundancy check (CRC) bits generated based on the information bits, wherein the CRC bits are in bit positions with higher reliabilities than reliabilities of bit positions for the one or more signature bits” is shown as a mathematical concept in paragraph [0016] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.

The claim 19 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.
Therefore, claim 19 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 20 is directed to a process (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 20, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the input vector further comprises cyclic redundancy check (CRC) bits generated based on the information bits, and at least one signature bit of the one or more signature bits is in a respective bit position of the input vector that is before each bit position of the input vector for the information bits and the CRC bits.”
The claimed “the input vector further comprises cyclic redundancy check (CRC) bits generated based on the information bits, and at least one signature bit of the one or more signature bits is in a respective bit position of the input vector that is before each bit position of the input vector for the information bits and the CRC bits” is shown as a mathematical concept in paragraph [0016] and [0044] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 20 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.
Therefore, claim 20 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 21 is directed to a process (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 21, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the input vector further comprises cyclic redundancy check (CRC) bits generated based on the information bits, at least one signature bit of the one or more signature bits is in a respective bit position of the input vector that is after a bit position for at least one of the CRC bits.”
The claimed “the input vector further comprises cyclic redundancy check (CRC) bits generated based on the information bits, at least one signature bit of the one or more signature bits is in a respective bit position of the input vector that is after a bit position for at least one of the CRC bits” is shown as a mathematical concept in paragraph [0016] and [0018] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 21 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.
Therefore, claim 21 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 22 is directed to a process (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 22, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “a codeword produced based on a polar encoding an input vector including information bits and one or more signature bits”, “at least one bit of the one or more signature bits being in a respective bit position that has a lower reliability than a reliability of 
The claimed “a codeword produced based on a polar encoding an input vector including information bits and one or more signature bits” is shown as a mathematical concept in paragraph [0021] of the specification.
The claimed “at least one bit of the one or more signature bits being in a respective bit position that has a lower reliability than a reliability of each bit position of the input vector for the information bits“ is shown as a mathematical concept in paragraph [0011] of the specification.
The claimed “polar decoding the received codeword to produce decoded bits“ is shown as a mathematical concept in paragraph [0021] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“At least one processor” and “a non-transitory computer-readable medium having stored thereon, computer- executable instructions” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 22 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “a processor”, “a non-transitory computer-readable medium having stored thereon, computer- executable instructions” and “receiving.”
The claimed limitation elements “processor”, “computer-readable medium” and “receiving” are well known in the art. 
The additional elements are disclosed in:
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000.
Processor - IEEE 100 (page 872, processor)
Computer-readable medium – IEEE 100 (page 683, medium (computers))
Receiving - IEEE 100 (page 934, receive-only equipment)
Viewed as a whole, these additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 22 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 23 is directed to a process (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 23, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “information about the one or more signature bits separately from the codeword.”
The claimed “information about the one or more signature bits separately from the codeword.”
is shown as a mathematical concept in paragraph [0022] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 23 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “transmitter device” and “receiving.”
The claimed limitation elements “transmitter device” and “receiving” are well known in the art. 
The additional elements is disclosed in:
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000.
transmitter device - IEEE 100 (page 1210, transmitter)
receiving – IEEE 100 (page 934, receive-only equipment)


Claim 24 is directed to a process (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 24, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the one or more signature bits.”
The claimed “the one or more signature bits” is shown as a mathematical concept in paragraph [0011] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 24 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “a group of receiver devices.”
The claimed limitation element “a group of receiver devices” is well known in the art. 
The additional element is disclosed in:
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000.
a group of receiver devices - IEEE 100 (page 934, receive-only equipment)
Viewed as a whole, the additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 24 is rejected under 

Claim 25 is directed to a process (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 25, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “at least one signature bit of the one or more signature bits is in a respective bit position of the input vector that is before each bit position of the input vector for the information bits.”
The claimed “at least one signature bit of the one or more signature bits is in a respective bit position of the input vector that is before each bit position of the input vector for the information bits” is shown as a mathematical concept in paragraph [0014] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 25 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.
Therefore, claim 25 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 26 is directed to a process (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 26, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the input vector further comprises cyclic redundancy check (CRC) bits generated based on the information bits, wherein the CRC bits are in bit positions with higher reliabilities than reliabilities of bit positions for the one or more signature bits.”

This judicial exception is not integrated into a practical application under Step 2A Prong 2.
Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 26 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.
Therefore, claim 26 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 27 is directed to a process (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 27, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the input vector further comprises cyclic redundancy check (CRC) bits generated based on the information bits, and at least one signature bit of the one or more signature bits is in a respective bit position of the input vector that is before each bit position of the input vector for the information bits and the CRC bits.”
The claimed “the input vector further comprises cyclic redundancy check (CRC) bits generated based on the information bits, and at least one signature bit of the one or more signature bits is in a respective bit position of the input vector that is before each bit position of the input vector for the information bits and the CRC bits” is shown as a mathematical concept in paragraph [0016] and [0044] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.

The claim 27 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.
Therefore, claim 27 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 28 is directed to a process (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 28, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the input vector further comprises cyclic redundancy check (CRC) bits generated based on the information bits, at least one signature bit of the one or more signature bits is in a respective bit position of the input vector that is after a bit position for at least one of the CRC bits.”
The claimed “the input vector further comprises cyclic redundancy check (CRC) bits generated based on the information bits, at least one signature bit of the one or more signature bits is in a respective bit position of the input vector that is after a bit position for at least one of the CRC bits” is shown as a mathematical concept in paragraph [0016] and [0018] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 28 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.
Therefore, claim 28 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dent et al. (US 5353352, date-issued: October 4, 1994) disclose that individual information signals encoded with a common block error-correction code are assigned a unique scrambling mask, or signature sequence, taken from a set of scrambling masks having selected correlation properties. The set of scrambling masks is selected such that the correlation between the modulo-2 sum of two masks with any codeword in the block code is a constant magnitude, independent of the mask set and the individual masks being compared. In one embodiment, when any two masks are summed using modulo-2 arithmetic, the Walsh transformation of that sum results in a maximally flat Walsh spectrum. For cellular radio telephone systems using subtractive CDMA demodulation techniques, a two-tier ciphering system ensures security at the cellular system level by using a pseudorandomly generated code key to select one of the scrambling masks common to all of the mobile stations in a particular cell. Also, privacy at the individual mobile subscriber level is ensured by using a pseudorandomly generated ciphering key to encipher individual information signals before the scrambling operation (abstract).

Zhang et al. (US 20040187071 A1, publication date: September 23, 2004) disclose that in one embodiment of the present invention, the efficiency of an encoder can be maintained while reducing the complexity of a decoder. In one embodiment, the invention includes a communication system in which a transmitter has a pipelined encoder that includes a controller that does not access a look-up table to encode a block of data bits into a binary codeword, and in which a receiver has a decoder to receive the binary codeword after transmission through a communications medium, and to correct an error in the binary codeword introduced during transmission without using a look-up table (abstract).



Examiner’s Note: 
The examiner called and left a message for the applicant’s attorney for an interview to discuss an examiner’s amendment to overcome 101 rejection and a terminal disclaimer to overcome double patenting rejection. The applicant’s attorney did not call back to discuss an examiner’s amendment and a terminal disclaimer. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111 
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111